 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JOSEPH WILLIAM NOVAK,                             No. 2:20-cv-01721 JAM AC PS
12                       Plaintiff,
13           v.                                         ORDER
14    TINA MENDEZ, et al.,
15                       Defendants.
16

17          Plaintiff, proceeding pro se, filed the above-entitled action. The matter was referred to a

18   United States Magistrate Judge pursuant to Local Rule 302(c)(21).

19          On May 11, 2021, the magistrate judge filed findings and recommendations herein which

20   were served on all parties and which contained notice to all parties that any objections to the

21   findings and recommendations were to be filed within twenty-one days. ECF No. 28. Neither

22   party has filed objections to the findings and recommendations.

23          The court has reviewed the file and finds the findings and recommendations to be

24   supported by the record and by the magistrate judge’s analysis.

25   ////

26   ////

27   ////

28   ////
                                                       1
 1   Accordingly, IT IS HEREBY ORDERED that:
 2          1. The findings and recommendations filed May 11, 2021, are adopted in full;
 3          2. Defendants’ motion to dismiss (ECF No. 24) is GRANTED and this action is
 4   dismissed in its entirety with prejudice. All outstanding motions (ECF No. 23) is DENIED as
 5   MOOT.
 6
     DATED: June 28, 2021                         /s/ John A. Mendez
 7
                                                  THE HONORABLE JOHN A. MENDEZ
 8                                                UNITED STATES DISTRICT COURT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     2
